Citation Nr: 0408023	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  99-11 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Whether the veteran's nonservice-connected pension benefits 
were properly terminated, effective January 1, 1996.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from July 1944 to October 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination by the RO.  The 
veteran timely perfected an appeal to the Board.  

For the reason expressed below, this appeal is being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required


REMAND

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)] and the regulations 
implementing those provisions are applicable to the issue on 
appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

With respect to the veteran's claim at issue, there is 
nothing in the record that satisfies the notification 
requirements of the VCAA.  Action by the RO is required to 
satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  After 
providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The Board also finds that specific additional development of 
the claim on appeal is needed to comply with VA's duty to 
assist the claimant.  . 

The evidence of record shows that by letter dated in April 
1965, the veteran was awarded nonservice-connected pension 
benefits, effective February 1, 1965, on the basis that his 
countable income did not exceed the maximum annual limit.  In 
1998, the RO notified the veteran that his pension benefits 
were retroactively terminated, effective January 1, 1996, on 
the basis that his countable income was actually more than 
what the RO was originally led to believe. 

After reviewing the evidence of record, the Board notes that 
there is some question as to the exact amount of the 
veteran's countable income at the time his pension was 
terminated.  In fact, the veteran maintains that the RO 
incorrectly calculated his total countable income.  The Board 
therefore finds that the veteran should be given the 
opportunity to verify his monthly income and any deductible 
medical expenses for the period from January to December 
1995.  

In light of these circumstances, the case is hereby REMANDED 
to the RO, via the AMC, for the following actions:  

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record and specific notice 
as to the type of evidence necessary to 
the veteran's claim.

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information to enable 
it to obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the 
evidence if sufficient information, and, 
if necessary, authorization, is provided.  

The RO's letter should also invite the 
veteran to submit all pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may 
adjudicate the claim within the one-year 
response period).   

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The RO should also contact the 
veteran and associate with the claims 
file documentation from him 
substantiating or clarifying information 
that led to the termination of pension in 
this case.  Specifically, the veteran 
should be requested to furnish clarifying 
information as to his monthly income, 
from all sources, and deductible medical 
expenses, for the period from January to 
December 1995.

3.  The RO should then undertake an audit 
of the veteran's pension account in order 
to provide the basis for the termination 
of his pension, effective January 1, 
1996.  The audit should include the 
income amount, the unreimbursed medical 
expenses considered, the maximum pension 
rate used, the amount due to the veteran, 
and the amount paid to the veteran.  The 
audit report must be associated with the 
claims file, and a copy must be sent to 
the veteran. 

4.  The RO should then readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence and without 
regard to any prior decisions on this 
claim, in accordance with Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  

5.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate consideration. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




